Davis, J.
The case at bar is debt on a judgment rendered by the Supreme Court of the Commonwealth of Massachusetts. Both of the parties, at the time when the original suit was commenced, were, and still are, citizens of this state. And the defendant now contends that the Supreme Court of that state had no jurisdiction of the subject matter, or of the parties; and that the judgment is therefore invalid.
Whether the judgment would have been valid if the defendant had not appeared and recognized the jurisdiction of that court, is not a question submitted to us. But though no property of the defendant was attached, it appears from the record that he was personally served with process when within that jurisdiction, that he appeared in defence, that he pleaded to the merits, and that the judgment was rendered upon the verdict of a jury, on the issue tendered by him and joined by the plaintiff. Upon these facts we are of opinion that the courts of this state are bound to give the same faith and credit to that judgment as to judgments rendered within our own jurisdiction. Hall v. Williams, 10 Maine R., 278; Middlesex Bank v. Butman, 29 Maine R., 19.

Judgment for Plaintiff.